 CAPITAL TRANSIT COMPANY169CAPITAL TRANSIT COMPANYandLOCAL NO. 2, OFFICEEMPLOYEES INTERNATIONAL UNION, AFL.Case No.5-CA-604.July15, 1953DECISION AND ORDEROn April 23, 1953, Trial Examiner Stephen S. Bean issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had not engaged in nor was engag-ing incertain unfair labor practices and recommending thatthe complaint be dismissed, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the GeneralCounsel and the Respondent filed exceptions to the IntermediateReport and supporting briefs. The Respondent also requestedoral argument. This request is hereby denied, as the record,including the briefs and exceptions, adequately presents theissues and positions of the parties.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnectionwith this to a three-member panel [MembersHouston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examinermade at thehearingand finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner.We agree with the Trial Examiner that the Respondent didnot refuse to bargain in good faith with the Charging Union,Local No. 2, Office Employees International Union, AFL. Itisclear from the record that the Respondent's bargainingrepresentative,T.G.Butler, had sufficient authority fromthe Respondent to make, upon his own initiative, agreementswith the Union, and to tentatively accept commitments, bothofwhichwould have a strong likelihood of being finallyaccepted by the Respondent. In view of the extensive authorityto partake in give-and-take bargaining which the Respondentaccorded its negotiator, and because we find no indicationotherwise of a lack of good faith on the part of the Respondent,we willdismissthe complaint.[The Boarddismissedthe complaint.]Intermediate ReportSTATEMENT OF THE CASEUpon a chargeduly filed on June 18, 1952, by Local No. 2, Office Employees InternationalUnion, AFL,herein calledthe Union, the General Counsel of the National Labor RelationsBoard, herein respectively called the General Counsel and the Board, by the RegionalDirector for the Fifth Region (Baltimore, Maryland), issued his complaint dated December22, 1952, alleging that Capital Transit Company, herein called Respondent, had engaged inand was engagingin unfair labor practices affecting commerce within the meaning of Section8 (a) (1) and (5) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136,herein calledthe Act.106 NLRB No. 29. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the complaint and the charge, together with a notice of hearing, were duly servedon Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance that Re-spondent has at all times since January 2, 1952, refused to bargain collectively in good faithwith the Union which has been, at all times since September 21, 1951, the exclusive repre-sentative of all employees in an appropriate unit for the purposes of collective bargaining,in respect to rates of pay, wages, hours of employment, or other conditions of employment.Respondent duly filed an answer in which it admitted it was engaged in commerce withinthemeaning of the Act, that the Union is a labor organization within the meaning of the Act,and the appropriateness, for the purposes of collective bargaining within the meaning of theAct, of the unit described in the complaint. Respondent also admitted that the Union wasdesignated and selected by a majority of the employees in the described unit as sole repre-sentative for the purposes of collective bargaining in an election duly conducted on September21, 1951, by secret ballot pursuant to an agreement for consent election executed by Re-spondent and the Union and approved by the Board's Regional Director and by virtue ofSection 9 (a) of the Act, but it denied that the Union has been at all times since September 21,1951, the exclusive representative of the unit referred to, for the purposes of collectivebargaining. Respondent further denied that it has at any time refused to bargain collectivelywith the Union. By way of affirmative defense. Respondent plead that: (1) It bargained col-lectively in good faith with the Union from and after December 13, 1951, to August 13, 1952,atwhich time an impasse was reached which has continued since then, relieving it of anyfurther duty to bargain and that it has at no time denied any request upon the part of theUnion to bargain collectively; (2) upon information and belief, in September 1952, withoutfault of Respondent, the Union ceased to represent and does not now represent the employeesin the unit described in the complaint and that since that date it has not had any duty tobargaincollectively with the Union; and (3) Respondent has offered to continue bargaining collectivelywith the Union, provided the Union would present evidence that it still represented a majorityof the employees in the unit referred to in the complaint and the Union has made no responseto Respondent's offer.Pursuant to notice, a hearing was held before me at Washington, D. C., on January 26, 27,28, 29, 30, February 5, 26, 27, and March 13, 1953. The General Counsel, the Respondent,and the Union were represented by counsel and participated in the hearing. Full opportunityto be heard, to examine and cross-examine witnesses, to introduce evidence bearing uponthe issues, to argue orally upon the record, and to file briefs and proposed findings andconclusionswas afforded all parties. The General Counsel and Respondent argued orally.Briefs were waived.At the request of counsel for Respondent, there was issued a subpena calling for the appear-ance of one Robert W. Knadler, a field examiner for the Board attached to the Fifth RegionalOffice,who it was represented would testify to a conversation between representatives ofthe Union and of Respondent relative to the authority of one T. Godfrey Butler, Respondent'sdirector of personnel and labor relations, to enter into a collective-bargaining agreementbinding uponRespondent.Written consent of the General Counsel for Knadler to testifywas sought and denied. On February 5, I denied the General Counsel's motion to quash thissubpena. The General Counsel excepted. Knadler declined by reason of Section 102.87 oftheBoard's Rules and Regulations to testify in response to a question related to a matterinquestion in the proceedings. Counsel for Respondent thereupon moved that I direct thewitness to answer. I denied this motion and ruled that no further questions relating to mattersin question in the proceedings be directed to this witness. Respondent excepted.Upon the entire record and from my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCapital Transit Company, at all times material herein, is and has been a corporation dulyorganized and existing by virtue of the laws of the District of Columbia and has maintaineditsprincipal office and place of business in the city of Washington, District of Columbia,where it has engaged in the operation of a public passenger transportation system by street-cars and buses in the District of Columbia and the State of Maryland. In the normal courseand conduct of its business, Respondent uses materials valued in excess of $1,000,000annually of which it causes more than 95 percent annually to be purchased, transported, anddelivered in interstate commerce, from and through States of the United States to and throughtheDistrict of Columbia, and receives fares for the transportation of passengers in the CAPITAL TRANSIT COMPANY171District of Columbia and the State of Maryland amounting to in excess of $ 20,000,000 annually.Respondent admits that it is engaged in commerce within the meaning of the Act and I so find.II.THE ORGANIZATION INVOLVEDRespondent admits that Local No. 2, Office Employees International Union, AFL, is a labororganization admitting to membership employees of Respondent and I so find.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The appropriateunit and its representationby the UnionRespondent admits the appropriateness of the unit described in the complaint and that theUnion represented the employees therein included from September 21, 1951, until September1952 but, as has been pointed out, it averred affirmatively that upon information it believesthe Union has not represented said employees since September 1952. A petition for decerti-fication (Case No. 5-RD-78) which was filed by employee Henry R. Small on September 29,1952, was dismissed on December 23, 1952. Respondent sought to introduce a list of namesof employees, appended to this petition, for the purpose of showing that the Union had sus-tained a loss of majority by September 1952. I excluded this evidence. In cases where anemployer has unlawfully refused to bargain with a union, which, at the time of such refusal,represented a majority of the employees, the Board deems it necessary in order to effectuatethe purposes of the Act to require the employer to bargain with that union, despite its sub-sequent failure to retain its majority. Consequently, proof that there had been such loss ofmajority would be of no materiality in determining the necessity of the issuance of an orderrequiring an employer to bargain to the end that its violation of Section 8 (a) (5) should beremedied. Poultry Enterprises, Inc., 102 NLRB 211; Geigy Company, Inc., 99 NLRB 822, andcases therein cited. See also, N. L. R. B. v. Gittlin Bag Co., 196 F. 2d 158 (C. A. 4) and casescited therein.I find therefore that the Union, so far as these proceedings are concerned, has been at allmaterial times since September 21, 1951, the exclusive representative, for the purposes ofcollective bargaining in respect to rates of pay, hours of employment, or other conditionsof employment, of all employees in an appropriate unit comprising:All nonsupervisory and nonconfidential permanent office workers in the general anddepartmental offices of the Respondent including clerks, typists, stenographers, P. B. X.operators, information clerks, receivers of revenue, schedule makers, schedule clerks,traffic clerks, traffic checkers, and running time observers; but excluding foremen, inspectors,instructors,dispatchers, fare box pullers, depot office employees in the transportationdepartment, employees in the print shop, employees in the personnel department, investi-gators, adjusters, employees in the internal auditor's office, engineers, accountants, time-keepers, employees in the staff engineer's office, stock clerks, shop clerks, garage clerks,collectors of revenue, messengers, and supervisors, guards, and professional employees asdefined in the Act.B.The issueAfter 25 days of discussion on various dates from early January 1952 to late April 1952,between John P. Cahill, secretary-treasurer of the Union, William Robert Probey, itsbusiness representative, and John A. Kohler andWilliamJoseph Trickett, employee-membersof a negotiating committee, all representing the Union, and T. Godrey Butler, Respondent'sdirector of personnel and labor relations, representing Respondent, Respondent on May 2,1952, produced and submitted to the Union, a proposed collective-bargaining agreement i whichits president, J. A. B. Broadwater, was willing to sign.The General Counsel contends in substance that on April 24 and 25, 1952, Butler actingon behalf of Respondent entered into a final firm oral agreement with the Union but that onMay 2, Respondent refused to abide by such oral agreement 2 and thereafter refused toexecute a contract in conformity with -the oral agreement.iThe Union had originally submitted its proposal on December 13, 1951.2 The five principal respects in which the written agreement submitted by Respondent onMay differed from the alleged binding oral agreement of April 24 and 25 as set forth infull in the appendix attached hereto, were in clauses respecting (1) grievances and arbitra-tion; (2) night differential pay; (3) posting of an organizational chart; (4) classification ofpay and establishment of rate ranges; and (5) tenure of the contract. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent contends that it made no binding agreement at any time, that whatever wasacceded to by its representativedurmgthecourseof negotiations was merely recommendatoryin character, that its representative had no authority to enter into a fitfal binding contract,a fact well known by the Union, and that any proposals or agreements suggested or enteredinto by him were made subject to ultimate approval or rejection by Respondent's president.Thus is posed the question of whether or not Respondent bargained in good faith. Themain if not the controlling issues in the case are: (1) Whether or not Respondent's negotiatorhad authority not merelyto negotiate,but authority to finally bind the Respondent; (2) whetheror not it may be found on the facts that the Union was reasonably led to believe Respondent'snegotiator had such final authority; and (3) whether, if Respondent did not invest its repre-sentative with plenary power to bind it, such conduct constituted a failure to bargain in goodfaith.C.Facts; testimonyOn the credited testimony of Butler and of Broadwater, insof r as it corroborates thatof Butler, I find that on December 13, 1952, Butler was visited by Cahfll, Probey, Kohler,and Trickett and presented with a copy of a proposed contract. He asked his visitors foradditional copies of the suggested contract and told them he would study the proposals,discuss them with various department heads, and meet with them later. Subsequently ButlernotifiedBroadwater that a proposal had been received but did not go into details as to itscontent. Broadwater instructed Butler to consult whatever department heads he felt appro-priate,and then to meet with the union negotiators and attempt to come to some sort ofconclusions respecting a contract the negotiators would be willing to recommend to theunionmembership and which he, Butler, would be willing to take up with Broadwater forhis approval. Broadwater stated he expected Butler to discuss the union proposals as wellas any ideas that he and other officials of Respondent might have and that Butler shouldclearly understand that he had no authority to bind the Company finally to any commitmentuntilhe had submitted it to Broadwater for his approval. Broadwater further instructedButler that once he had arrived at an understanding on a complete contract, he should bringhim something which he could report as bearing his own recommendation with some assur-ance that it was acceptable to, and would be recommended by, the union negotiators to theunion membership. On January 2, 1952, Butler asked the four representatives of the Unionif they constituted the entire negotiating committee. They replied in the affirmative and statedthatanything thatmight be said by them would not be binding on the Union until it wasratified by the membership. Butler informed the union representatives that while he wasappointed and designated by Broadwater to enter into discussions with them, they shouldclearly understand that he had no final authority to bind the Company on any single provisionor group of provisions unless and until it or they had been submitted to and finally approvedby Broadwater. During meetings that ensued in the following 2 weeks, Butler informed thegroup of union representatives that some of their proposals seemed entirely reasonable tohim and that he could tentatively agree on them or that he could agree on them in principle.Cahill asked Butler what he meant by "tentative" or "in principle." Butler reminded thegroup that he had already stated that he had no final authority to bind the Company andasserted that when, however, he felt a proposal or a modification of a proposal would beacceptable to the Company, he would give expression of his feeling by stating that it wastentatively agreed to, which meant that he would recommend it to Broadwater for his finalapproval.At a meeting coming on a bit later, Probey took Butler to task for not havingconcluded a final agreement, and doubts were expressed as to whether Butler had authorityto enter into discussions. Butler told the group that since Broadwater was going to haveto approve whatever understanding at which he and the Union might arrive, it would be anact of foolishness and deceptiveness on his part if he were to say he would make recom-mendations for the acceptance of specified provisions which he knew, on the basis of Broad-water's attitude evinced in connection with previous dealings with Division 689 of AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employees of America, AFL (laterreferred to as 689), another labor organization which in large part represents Respondent'srank-and-file employees, exclusive of office employees, Broadwater would disregard. Inorder to satisfy the group that he had authority to enter into discussions with them, Butlerthen showed them a copy of a notice announcing his appointment to the position of directorof personnel and labor relations. After the middle or latter part of January, very littleprogress was made, negotiations bogging down close to the mire of impasse on the Union'srepeated insistence both before and after a meeting of its membership on March 26, 1952,for the inclusion of a union-shop provision and Respondent's unwillingness to grant such CAPITAL TRANSIT COMPANY173demand. On April 24, 1952, however, the Union announced that it was prepared to drop itsinsistence on a union-shop or maintenance-of-membership clause and was ready to enterinto a contract.Butler pointed out that after the March 26 meeting, the negotiators had toldhim the membership had sent them back to get a union-shop clause and in response to hisinquiry as to how they were going to induce the membership to ratify any agreement notcontaining such a provision,the reply was in substance that this problem was the negotiator's,not his.Butler then reminded the group that while he was perfectly willing to recommendandwould give them every assurance that he would recommend to Broadwater for hisapproval the points on which he and they had agreed, they should recall that he had informedthem that Broadwater would have to give final approval before any contract could be signed.Butler agreed to attempt to have his staff type up the various articles and sections uponwhich he and the union representatives were in accord and stated that he would submit theoutcome to Broadwater. The following day, April 25, he spent a considerable period withKohler and a shorter time with Trickett comparing notes as to their understanding of agree-ments.On thesameday he telephoned Cahillsuggestingthe desirability of his calling ameeting of the union membership for the purpose of ratifying a contract. After the typingof a complete contract embodying Butler's and the union negotiators,understandings wascompleted. Butler took a copy to Broadwater, told him he had gone over the various clauseswith appropriate department heads,and that he was recommending approval of the contractas presented. A day or two later, Broadwater informed Butler that he could not agree withcertain provisions 3 that Butler had recommended and instructed him to delete, modify, orchange them according to Broadwater's desires and then after showing the revisions toappropriate department heads and the entire result to Respondent's general counsel toresubmit the revised contract to him for his final approval.Thiswas done and on May 2,ButlergaveTrickett five copies of the contract which Broadwater was willing to sign.In the meantime on April 30, Cahill had telephoned Butler asking him why the typed contracthad not been received. Butler indicated to Cahill that there would be some revisions in theunderstandings of April 24,and that the agreement would have to be submitted to the generalcounsel and other officials of Respondent before Broadwater's approval could be obtained.Cahill expressed the hope that the revisions would not be too drastic.On May 3,after hehad read the typed contract received from Trickett, Cahill vigorously protested to Butlerthat the document varied from what he thought would be sent him. Butler told Cahill that, justashe had explained to him on April 30, some revisions had had to be made as a result ofhis discussions with the general counsel and other officials before obtaining Broadwater'sfinal approval,and that there was nothing further he could do, since, as Cahill knew, Broad-water had reserved the right to review and approve anything that Butler should submit tohim.On May 8, Cahill and Probey handed Butler a statement setting forth the Union'sposition and contentions and thereafter visited him several times,renewing their argumentsforunion security and for working out the details of a new pay schedule and urging thatBroadwater should accede in some degree to these requests.After an agreement as to a wage increase had been reached with 689, in the summer of1952,Respondent offered the Union a wage adjustment similar to that granted 689, providedthe Unionwould agree for a 3-year period to the terms and provisions of the contract sub-mitted to Trickett on May 2.Thisoffer was neither accepted nor rejected.Later, on November17, 1952, this wage increase was put into effect without a written contract.4On September 4, 1952, at a joint discussion between officers of, and an attorney for,Respondent and Cahill representingthe Union,in the presence of a Board field examiner,Cahill admitted that on January 2, 1952, Butler had told the union negotiators that anyagreement he made was subject to Broadwater's approval,and that a few days after January2,when the question of the significance of Butler's use of the words "tentatively" and "inprinciple"arose, Butler had explained that anything he arrived at with the Union was subjectto Broadwater's approval.5 Cahill stated at the September 4 discussion that he had assumedButlerwas obtaining approval as the negotiating meetings proceeded, from the fact thatbefore committing himself with respect to such matters as the night differential and thesplit shift bonus or spread,Butler had said he had had discussions with department heads.3See footnote 2, supra4There is no claim that this constituted an unfair labor practice.5 Cahill testified in direct and cross-examination that he could not remember making theseadmissions on September 4, that he kept no notes of that meeting and that he must admit thathe was not in a position to remember too much of the meeting.In rebuttal, Cahill reasonedhe could not have made the admission in question because as a matter of fact Butler did notmake such a statement on January 2. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrickett,who, it will be remembered,was one of the two employee-members on the negotiatingcommittee,testified that he did not remember any specific statement that Butler made onJanuary 2, 1953,as to his authority to commit the Company to a final contract but that heknew that the question was brought up at that meeting by Probey who wanted someone inauthority to deal with and to have Broadwater participate in the discussions.He did, however,remember that Butler stated he was negotiating subject to Broadwater's approval and thatthere were discussions respecting Butler's authority several times during the course of thenegotiations between January 2 and April 24.He further testified that sometime later than theearly stages of negotiations,he cannot remember the exact date,Butler made a definitestatement that what he did was subject to Broadwater's approval, and that what Broadwaterdidwas subject to the board of directors'approval and that at the same time the fact wasbrought out that what the Union did was subject to ratification by its entire membership.Kohler, the other employee-member on the negotiating committee,testified to the effectthat he did not recall that during the early negotiations Butler said that he agreed "tentatively,"that it was his understanding that Butler agreed to some sections of the proposals andcounterproposals but that his agreement was not final on certain sections;that at one time,Probey charged Butler with failing to have authority to negotiate;that the authority of thenegotiators for the Union was confined to negotiating some kind of agreement with theCompany subject to ratification by the membership of the Union; that the word "tentative"was used in referring to certain sections,and when differences became resolved by furthernegotiations and concessions,the use of the word ceased.He further testified that on April25, Butler said he was going to show a copy of the contract he was preparing,as agreed theprevious day, to Broadwater,that on May 8 Butler told him, Cahill,and Probey, he believes,that he had gone over with Broadwater what he,Butler, and the union representatives hadagreed to and that Broadwater had eliminated things he could not go along with. Kohler alsotestified that on several occasions Butler said he could not agree to recommend a union-shopprovision because he felt certain Broadwater would not approve it and that on other occasions,when points in negotiations were reached,Butler said he would have to go back to managementto determine its feelings,and that most of these times Butler mentioned"management"although once he named Broadwater.Cahill testified in direct examination that when the Union's proposal was first submittedto him, Butler made no commitments;that quite frequently during the early stages of theproceedings,upon arrival at a point where obviously there was no controversy,Butlerwould say, "I agree in principle on that" or"I tentatively agree to that,"that on occasionduring negotiations Butler would say with respect to specific provisions,"I've got to go andtalk to management officials,Iwill have to talk with Mr. Broadwater about this"and that hewould want to talk to other company officials;that in the earlier part of negotiations whenProbey charged Butler with lacking in authority to conduct negotiations,the latter showedhim a copy of the notice of his appointment as director of personnel and labor relations;that on April 25,Butler telephoned to him suggesting the early calling of a meeting of theunionmembership for the purpose of seeking ratification of the negotiating committee'sconduct and that when he called Butler on April 30 inquiring about the state of preparationof the typed contract,the latter told him there were a few changes that had been suggestedby Broadwater; that when he telephoned Butler on May 3, the latter referred to his statementconcerning changes Broadwater was making;and that on May 8, Butler had said that finallyagreeing to the May 2 contract was the best the Company could do. Cahill testified in cross-examination that on January 2, 1952, Probey announced to Butler that any agreements arrivedat during negotiations were subject to the ratification of the employees in the appropriateunit and that the union negotiators did not have authority to conclude any agreement at anymeeting; that at that time, i.e., January 2, 1952, he did not recall Butler saying anythingwith respect to his own authority;6that during negotiations from time to time Butler wouldsay he had to check with company officials,with members of management and from time totime he would use Broadwater's name;that wherever there was encountered a snag whereButler was not ready to accept the Union's viewpoint or would not work out a compromisethatwould satisfy the parties,Butler would say "I will take your position,I will give it tothe company officials and I will come back to you and give you the company's answer" andon occasion Butler would mention Broadwater; that at the meetings where the term"tentativeagreement"was employed by Butler,he raised objections to its use and gained the generalimpression from what Butler said with respect to clauses being tentatively agreed to, thathemeant that he agreed to a given clause only provisionally upon condition that the entire6But see referenceto Cahill's rebuttal testimony on this point referred to in footnote 5,supra. CAPITAL TRANSIT COMPANY175contract would become agreeable; that in response to Butler's statement of April 30 thatsome changes had been suggested in the contract by Broadwater and that the contract wasbeing put in form for signature by Broadwater, he replied, "Okay, I am glad that when thisthing is all squared away we will be able to sit down and sign it"; and, that Butler told himifRespondent put into effect a shift differential for members of the Union it would have tobe placed in effect for other persons represented by 689, involved in a pending representa-tion case, and that he had been advised by counsel that such latter action would afford groundfor the Company's being charged with an unfair labor practice by 689. Probey was not calledto testify.D.ConclusionsItisclear that the union negotiators, after so much effort, were greatly disappointedthat Broadwater would not agree to all the terms of the contract which they had worked outwith Butler. It is equally apparent that Butler himself was chagrined that Broadwater failedtoaccept some of his recommendations, all of which, as he testified, he felt confidentBroadwater would accept. But these sentiments on the part of the negotiators furnish nobasis for a finding of a violation of Section 8 (a) (5) of the Act. I am not unaware of thecases which hold that under some circumstances, the failure of an employer to endow hisappointed negotiatorwith sufficient authority to arrive at a conclusive agreement is anindication of a failure to bargain in good faith. However, it has been held that there is noabsolute duty on the part of the employer to be represented in the bargaining negotiations bya person or persons with competent authority to enter into a binding agreement with theemployees, although the character and powers of the person designated by the employeras the negotiating agent may be one of the factors which should be taken into considerationinorder to decide whether the employer's effort to negotiate was really made in goodfaith. ° I am convinced under the facts of the instant case, where, as I have found, the unionnegotiators were fully apprized of the limitations of Butler's authority, which was no greaterwith respect to committing his principal than was the union negotiators' authority to committheirs, that standing alone,.the failure of Respondent to invest Butler with plenary powerstomake a final and binding agreement was not in itself a violation of the Act. The evidenceis insufficient to show that the reservation of the power to ratify on Broadwater's part wasintended or was used to foreclose the achievement of any agreement. I am satisfied that underthe particular circumstances here the parties understood that the results obtained by theiragents were only recommendatory and a final binding contract could only be achieved afterthe respective principals approved and ratified their representatives' recommendations.Broadwater's refusal to acquiesce in or sip the agreement reached between the unionnegotiators and Butler, after he found upon review certain objectionable clauses, may not,Ibelieve, be found to be violative of the Act, unless it be proven that the refusal was madein bad faith and that Broadwater never intended to accept Butler's recommendations,regard-less of what they might be. This, in my opinion, the General Counsel was unsuccessful inproving.The General Counsel's insistence that I should rule otherwise is predicated uponwishful thinking rather than upon sound reasoning.In view of all the above I find in final conclusion that Respondent did not refuse to bargaincollectivelywith the Union in good faith. Elgin Standard Brick Manufacturing Company, 90NLRB 1467, 1484; Amalgamated Meat Cutters and Butcher Workmen, etc., 81 NLRB 1052,1062, footnote 26;shellOil Company, Incorporated, 77 NLRB 1306, 13M, footnote 4; TleiFort Industr , 77 NLRB 1287, 1300; W. W. Cross and Company, Inc., 77 NLRB 1166, footnote11. See also, L. G. Everist. Inc., 103 NLRB 308 footnotes 6 and 7.8Therefore, I shall recommend dismissal of the complaint.7 Great Southern Trucking Company v. N. L. R. B , 127 F. 2d 180, 185 (C. A. 4), certioraridenied 317 U. S. 6528A number of cases holding that the failure to clothe a negotiator with sufficient authority,when coupled with other violations of the Act, is evidence of a failure to bargain collectivelyingood faith, are clearly distinguishable in their facts from the instant case. Thus, inCentury Cement Manufacturing Company, Inc., 100 NLRB 1323, the company's negotiatorwho had no previous experience in labor relations was given practically no authority, madeno counterproposals, denied the union's request to be furnished with a job classificationandwage schedule, and refused to bargain with regard to bonuses. In the meantime theemployer unilaterally granted a wage increase and instituted a merit system of bonuses;inStandard Generator Service Company of Missouri, Inc., 90 NLRB 790, the companysought to impose on its employees a bargaining representative other than the one selected 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Theoperations of Respondent,Capital Transit Company,Washington,D. C., constituteand affect trade,traffic,and commerce within the meaning of Section 2 (6) and (7)of the Act.2.LocalNo. 2, Office Employees InternationalUnion, AFL,is a labor organization withinthe meaning of Section 2 (5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaning of Section 8 (a)(1) and(5) of the Act.[Recommendations omitted from publication4by them and the Board; insisted for 8 to 9 months upon including in a contract a provisionwhich in part required pledges that no officer, executive board member, director, or anyofficial,or anyone controlling the editorial policy of any of the union's publications shouldat any time have been a member of the Socialist Party and that the union should not advocatethe socialization or nationalization of any industry or service within the United States;repudiated a stipulation regarding wage adjustments and conditioned a wage proposal uponthe withdrawal of a charge; attempted to reserve to itself the right to revise wages unilater-ally, and bargained individually with an employee instead of with his duly designated bargain-ing representative; in Brown and Root, Inc , 86 NLRB 520, the employer in addition tofailing to invest real authority in its only negotiator, also demanded that the union post adrastic performance bond, granted unilateral wage increases during the course of negotia-tions, and insisted upon sole control over matters affecting wages, hours, and other conditionsof employment; in Republican Publishing Company, 73 NLRB 1085, in addition to limitingthe authority of its committee which met with the labor organization to listening and report-ing,management also failed to respond to a request that a time and place be set for negotia-tionsand as well discriminated with respect to the hire or tenure of five employees todiscouragemembership in the labororganization;and, in Heinz Co. v. N. L R. B., 311U S 514, the employer although it conceded it has reached an agreement with the unionconcerning wages, hours, and working conditions, nevertheless refused to sign a contractembodying the terms of the agreement.APPENDIXApril 24 and 25May 2Oral Agreement with ButlerWritten Agreement from BroadwaterArticle VArticle V(1) Procedure for Adjusting Controversies--Section 1.An employee having a grievance shall firstpresent itto hisShop Steward.When thegrievance is presented to him, the ShopSteward shall present it to the immediateSupervisor in the presence of the interestedemployee. This group shall make every rea-sonable effort to effect a settlement satis-factory to the employee.if no settlement isreached within five working days--Section 2.The grievance shall be presented to the de-partment head by the Shop Steward in the pres-ence of the employee in question.If this groupcannot effect a satisfactory settlement withinfive working days--Section 3. The grievanceshall then be presented in writing to the Di-rector of Personnel, who with the head ShopSteward and the employee in question shallattempt to effect a settlement.In the event nosettlement is reached within five workingdays,the grievance may be submitted toarbitration. Section 4.In the event of a failureto reach a mutual agreement of any difficultiesrelating to wages,hours and working condi-(1) Procedure for Adjusting Controversies--Section 1.All employees shall continue to have the rightto discuss their problems with their im-mediate Supervisors,their Department Head,or the Director of Personnel and LaborRelations.--Section 2.A grievance, withinthemeaning of this agreement,is a differ-ence arising out of any specific clause ofthisagreement.An employee, after theprobationary period of six(6)months,havinga grievance shall first present it to the ShopSteward. If the grievanceis to be formallyprocessed,the Shop Steward shall presentit in writing to the immediate supervisor,who shall make every reasonable effort toeffect a mutually satisfactory agreement--Section 3. If no settlement is reached underSection 2 within five(5) working days, thegrievance shall be presented to the Depart-ment Head by the Shop Steward.--Section 4.Ifno settlement is reached under Section3 within five (5) working days, the grievanceshall then be presented to the Director ofPersonnel and Labor Relations for considera- CAPITAL TRANSIT COMPANY177Oral Agreement with Butler--Cont.Article Vtions which arise respecting compliance withthe terms and conditions of this contract,such difficulty shall be submitted to an arbi-tration Board, consisting of three persons:One to be chosen by the Union, and the twothus selected shall meet and select a third.Either side desiring to arbitrate any case mustnotify the other in writing and failure of eitherparty to appoint its arbitrator within theregular working days after the receipt of suchnotice shall forfeit its case. If after ten daysthesetwo failtoagreeon the third arbitrator,the union and management shall meet acidselectthethird arbitrator within five days. Adecision shall be handed down within fifteendays following the close of the proceedings.The decision shall be final and binding uponboth parties. Section 5. Expenses incurred bythe third arbitrator shall be borne equally byboth parties.Written Agreement from Broadwater--Cont.Article Vtion, review and final decision. --Section 5.Nothing in this agreement shall be construedto give any individual employee any rightsenforceable by Court proceedings, it beingthe intention of the parties hereto thatenforcement of the terms and conditions ofthisagreement in behalf of any individualemployee shall be confined to the meansprovided in this article and then only at theinstance of the Union. Should any individualemployee endeavor to enforce this agreementby resorting to court proceedings, any obli-gation of the Company to such individualarising by virtue of this agreement shallautomatically cease and terminate upon theinstitution of such action.(2) Night differential pay--Article IX Section(2) No provision3. A differential of 5 cents per hour shall begranted for work performed between 7:00 p.m.and 6:00 a.m.(3) Posting of an organizational chart--(3) No provisionArticle VIII. Supervisory Chart. The Companywill post on each department bulletin boardthe supervisory chart applicable to that de-partment. Such chart will show the names ofthe complete supervisory force.(4) Classification of pay and establishmentofrate ranges--Article VII. Classification ofPay. Section 1. The Company shall notify thesecretary and the head shop steward ofanychange in classification of pay of any memberof the union at the time such change is made.Section 2. The Company and the Union agreeto meet for the purpose of working outsatis-factory grades and rate schedules to coverpositions within the bargaining unit.(5) Tenure of the contract- -Article XHI. Thiscontract shall remain in full force and effectuntil June 30, 1953, except that upon writtennotification by either party at least thirty daysprevious to June 30, 1952 the question of ageneral wage adjustment shall be open fordiscussion. It is specifically (agreed) that thematter of a general wage adjustment shall notbe open to arbitration.(4) No provision(5) Tenure of Agreement- -Article XIII. Thisagreement shall remain in full force and ef-fect until June 30, 1953, except that upon writ-ten notice by either party at least thirty (30)days prior to June 30, 1952, the question of ageneral wage adjustment shall be open fordiscussion. It is specifically understood andagreed that upon the execution of this agree-ment the Company shall be relieved of theduty to bargain collectively with the Unionupon subjects not covered by this agreementuntil a reasonable time prior toJune 30,1953,nor shall anything in this article relating todiscussing a wage adjustment prior to June30, 1953 be construed to relieve either partyto this agreement of its obligations assumedhereunder. It is specifically understood andagreed that the matter of a general wageadjustment shall not be subject to arbitration.